DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/22/2021 is acknowledged. Claim 33 is amended to include the elected species of “wherein the base solar cell and the light transmitting solar cell are in panel shape”. It is noted that the limitation “three-dimensional uneven shape” in the amendment is directed to non-elected species and the examination is not based on the limitation of non-elected species. 
Currently claims 1-33, 36, 42-47, 50-51, 53-58 and 60-78 are pending in the application with claims 1-32, 42-45, 56-57 and 63-78 being withdrawn from consideration. 
The objections of specification and claim 46 in the office action 8/13/2020 are withdrawn in view of the above amendment.
The 112(a) rejections of claims  33, 36, 41, 46-47, 50-51, 53-55, 58 and 60-62 in the office action 8/13/2020 are withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33, 36, 46-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Edgar (US 2011/0056540) in view of King et al. (US 2010/0147362), and further in view of Boehm et al. (US 2010/0186801).
Regarding claim 33, Edgar discloses a device (e.g. three-dimensional solar arrays) comprising a base solar cell (see bottom solar array of photovoltaic modules 12 on the bottom grid 16, fig. 1-2, 4a-c, 5a-c) and a set of light transmitting solar cell (see top array of photovoltaic modules 12 on top grid 14 in figs. 1-2 and 4a-c, or top and middle arrays in figs. 5a-c), wherein the set of light transmitting solar cell (e.g. top and middle arrays) is configured on a light receiving surface of the base solar cell (e.g. or on top of the bottom array) and comprises at least one light transmitting solar cell having a partial light transmission property (e.g. having holes, see figs. 1-2, 4a-c, 5a-c), wherein the base solar cell (bottom array) and the light transmitting solar cell (top and middle arrays) are in panel shape (see figs. 1-2, 4a-c and 5a-c).
 Edgar shows there is a gap between the base solar cell (or bottom array) and the set of light transmitting solar cell (or top array, see figs. 1-2, 4a-c and 5a-c).

Edgar shows the gap between the base solar cell (bottom modules 12) and the set of light transmitting solar cell (top modules 12) is greater than a width of a solar cell (or module 12, see fig. 1) and substantially greater than the thickness/depth of the frame (38) of a solar module (12, see figs. 4-5).
Edgar teaches spacing between cells (or module 12), or providing vertical and horizontal gaps, in a space-efficient manner promotes cooling of individual cell (or module 12) thereby promoting power optimal power generation (see [0026] and [0029]).
Edgar does not explicitly teach the gap between the base solar cell (bottom module 12) and the set of light transmitting solar cell (or top modules 12), or a vertical gap, to be at least 1 cm.
King et al. teaches achieving ambient air flow for cooling a solar cell (or module, see [0013] and [0081]), the horizontal gap (or spacing between horizontally adjacent modules) is 3 inches, the vertical gap (or spacing between the solar module and the roof) is 4 inches and the frame has a thickness of 2 inches (see [0081]). 2 inches = 5.08 cm. 3 inches = 7.62 cm. 4 inches = 10.16 cm.
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have arranged the set of light transmitting solar cell and the base solar cell of Edgar to have a gap of 10.16 cm (or 4 inches) to provide an adequate cooling as taught by King et al. or substantially greater than 5.08 cm (or the thickness/depth of the frame), because Edgar explicitly teaches providing vertical and horizontal gaps in a space-efficient manner to promote cooling of 
Modified Edgar does not explicitly teach the base solar cell and the light transmitting solar cell are independently made from an inorganic material or an organic material.
Boehm et al. teaches solar cell (or photovoltaic cell) is typically made of inorganic or organic semiconductor materials in order to generate electricity in response to illumination by electromagnetic radiation ([0003]).
It would have been obvious to one skilled in the art at the time the invention was made to have independently made the base solar cell and the light transmitting solar cell of modified Edgar from an inorganic material or organic material, because Boehm et al. teaches solar cell is typically made from inorganic or organic semiconductor materials in order to generate electricity in response to illumination by electromagnetic radiation.

Regarding claim 36, modified Edgar discloses a device as in claim 33 above, wherein Edgar discloses the set of light transmitting solar cell comprises at least two light transmitting solar cells (or middle and top arrays, see figs. 5a-c), a gap is between each two light transmitting solar cells (or between the middle and top arrays, see figs. 5b-c).

Regarding claim 46, modified Edgar discloses a device as in claim 39, wherein Edgar shows the light transmitting hole has a shape of rectangular or polygonal (see figs. 1-2 and 5a), irregular shaped (fig. 4a).

Regarding claim 47, modified Edgar discloses all the structural limitations of a device as in claim 39, the device of Edgar will display the properties as claimed in the instant claim. See MPEP 2112.

Regarding claim 50, modified Edgar discloses a device as in claim 33 above, wherein Boehm et al. discloses a solar cell (or photovoltaic module) is either thick solar cell (or silicon wafer) or thin-film solar cell (see [0048]).

Claim(s) 33, 36, 46-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable Karamchedu (US 2015/0311367) in view of Luch (US 2004/0069340)
Regarding claims 33, 36, 46-47 and 50, Karamchedu discloses a device (e.g. multi-planes photovoltaic module) comprising:
a base solar cell (102a, fig. 3, [0017]);
a set of light transmitting solar cell (102b and 102c, fig. 3, [0017]) on a light receiving surface of the base solar cell;
a gap (108a, fig. 3) between the base solar cell (102a) and the set of light transmitting solar cell (102b and 102c);
a gap (108b, fig. 3) between two light transmitting solar cells (102b and 102c) of the set of light transmitting solar cell;
wherein one of at least light transmitting solar cell of the set of light transmitting solar cell comprises holes (204 and 206, figs. 2 and 3) having polygonal panel or 
Karachedu discloses the holes are (204 and 206) are symmetrically arranged, thereby defining a vertical line (or the symmetrical vertical axis) through the set of light transmitting solar cell (see figs. 2-3).
Karamchedu discloses the gap (108) between the solar cells to be 1.73 of the length of the upper solar cell ([0020]).
Karamchedu does not explicitly disclose the gap (108a) between the base solar cell (102a) and the set of light transmitting solar cell (102b and 102c) is at least 1 cm, nor does he teaches the gap (108b) between two light transmitting solar cells (102b and 102c) to be at least 1 cm.
Luch teaches typical (small solar) cell widths of one centimeter are often taught in the art ([0010]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Karamchedu by forming the smaller solar cells, or segments of solar cell 102c, to be one centimeter as taught by Luch, because Luch teaches such dimension is often typically taught in the art. Such modification would involve nothing more than an obvious matter of design choice. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate thickness/size of the smaller (or segmented) solar cells of based on the desired 
Karamchedu does not explicitly disclose the base solar cell and the light transmitting solar cell are independently made from a semiconductor material, an inorganic material or an organic material, wherein the semiconductor material is a silicon material or a compound material; nor does he teach the base solar cell or the light transmitting solar cell is a thin film solar cell or a thick film solar cell.
Luch teaches solar cells made of thick film silicon (or single crystal silicon) are for good conversion efficiencies (see [0002]) and of thin film silicon for mass production (see [0003]).
It would have been obvious to one skilled in the art at the time the invention was made to have modify the device of Karamchedu by using semiconductor material of silicon material to form thick film base solar cell or light transmitting solar cell for good conversion efficiencies or thin film base solar cell or light transmitting solar cell for mass production as taught by Luch. 

Claims 51, 53-55, 58, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over modified Edgar (US 2011/0056340) or modified Karamchedu (US 2015/0311367) as applied to claim 33 above, and further in view of Tanaka (US 2003/0029497).
Regarding claims 51, 53-55, 58 and 60-62, modified Edgar or modified Karamchedu disclose a device as in claim 33 above, wherein each reference to Edgar or Karachedu discloses a gap between the base solar cell and the set of light transmitting solar cell, a gap between the two 
Modified Edgar and modified Karamchedu do not teach including a container and a liquid, and the liquid is in the container and thereby the device is wetted or immersed into the liquid.
Tanaka teaches wetting the surface of a solar cell (see solar cell in figs. 1 and 9, solar cell 82 in figs. 8, solar cell 1010 in figs. 10) in a dielectric/electrically non-conducting liquid (see 110 in fig. 1, 83 in figs. 8, dielectric liquid in fig. 9, 1016 in figs. 10) such as water in a container to increase output power (see figs. 1, 8A-B, 9 and 10A-B, [0031] and [0045]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of modified Edgar or modified Karamchedu by including a container containing a liquid therein such that the device of solar cell (of Edgar or Karamchedu) is wetted or immersed into the liquid to increase output power as taught by Tanaka. 
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues that cited references do not teach the limitations “one of the at least one light transmitting solar cell has at least one light transmitting hole, and the at least one light transmitting hole provides a partial light transmission property of the light transmitting solar cell” and “the base solar cell and the light transmitting solar cell are in a panel shape or three dimensional uneven shape” because the sunlight cannot penetrate element A of Edgar. The examiner replies that the claims explicitly claim the light transmitting hole provides a partial .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726